           Case 1:21-cv-03720-LTS Document 10 Filed 07/26/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM G. PARKER,
                            Plaintiff,
                                                                      21-CV-3720 (LTS)
                    -against-
                                                                  ORDER OF DISMISSAL
SPECIAL NEEDS X-PRESS, INC.,
                            Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in FCI II, located in Butner, North Carolina, brings

this pro se action invoking the Court’s federal question jurisdiction, 28 U.S.C. § 1331. By order

dated July 14, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). For the reasons set forth in this order, the Court dismisses the

action for lack of subject matter jurisdiction.

                                         STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought by

prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007). The Court must also dismiss a complaint if the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to construe

pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to
             Case 1:21-cv-03720-LTS Document 10 Filed 07/26/21 Page 2 of 4



raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits – to state a

claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil Procedure,

which requires a complaint to make a short and plain statement showing that the pleader is entitled

to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the Court

to draw the inference that the defendant is liable for the alleged misconduct. In reviewing the

complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the Court must

determine whether those facts make it plausible – not merely possible – that the pleader is entitled

to relief. Id.

                                           BACKGROUND

        Plaintiff alleges the following facts. In August 2020, while Plaintiff was incarcerated in

FCI Bennettsville, located in Bennettsville, South Carolina, he authorized a disbursement to

Defendant Special Needs X-Press, Inc., in the amount of $57.99 to purchase “three periodicals and

one softback book.” (ECF No. 2 at 4.) Plaintiff asserts that his disbursement was processed on

August 20, 2020, and that Defendant cashed the check on September 15, 2020. But Plaintiff never

received the items he ordered.




                                                    2
           Case 1:21-cv-03720-LTS Document 10 Filed 07/26/21 Page 3 of 4



       Plaintiff brings this complaint seeking monetary damages in the total amount of “432.99 or

$484.99 or Replacement – 4 magazines, 1 book as originally ordered or equivilent [sic] newest

releases, plus Court and postal fees.” (ECF No. 8 at 2.)

                                            DISCUSSION

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua sponte,

at any stage of the proceedings, may raise the question of whether the court has subject matter

jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v. CenterMark

Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway Constr. Co., Inc. v.

Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see Fed. R. Civ. P.

12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)

(“[S]ubject-matter delineations must be policed by the courts on their own initiative . . . .”).

       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1188-


                                                   3
            Case 1:21-cv-03720-LTS Document 10 Filed 07/26/21 Page 4 of 4



89 (2d Cir. 1996). Here, Plaintiff alleges no facts suggesting that he has a viable claim under

federal law.

         Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted). Because Plaintiff does not allege that his claim

satisfies this jurisdictional amount, this Court lacks diversity jurisdiction over his claims.

                                           CONCLUSION

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                            Chief United States District Judge



                                                    4
